[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-14620         ELEVENTH CIRCUIT
                                                       JUNE 7, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                  D. C. Docket No. 05-00315-CR-T-24TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MIGUEL ANGEL VELASQUEZ-SANTOS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (June 7, 2010)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Miguel Velasquez-Santos appeals his sentence to 42 months of
imprisonment for reentering the United States after being convicted of an

aggravated felony. 8 U.S.C. §§ 1326(a), (b)(2). Velasquez-Santos argues that his

sentence is unreasonable. We affirm.

      The presentence investigation report increased Velasquez-Santos’s base

offense level by 16 points because he previously had been deported after his

conviction for a violent felony. United States Sentencing Guideline §

2L1.2(b)(1)(A)(ii) (Nov. 2008). The report provided a guideline range of 37 to 46

months of imprisonment. The report stated that Velasquez-Santos had been

convicted in a Florida court in 1999 of attempted second-degree murder and

sentenced to 20 years of imprisonment, but that sentence had been suspended for

Velasquez-Santos to serve 90 days in jail and eight years of probation. Over the

next six years, Velasquez-Santos was convicted of trespass, disorderly conduct,

and driving under the influence, and he was deported in 2004 after a Florida court

revoked his probation for driving with a suspended license.

      The presentence report also described Velasquez-Santos’s earlier

convictions and arrests. Between 1989 and 1996, Velasquez-Santos had been

convicted of four counts of battery, three counts of resisting an officer, two counts

of disorderly intoxication, assault, and improper exhibition of a dangerous weapon,

and he received suspended sentences, probation, and counseling. Between 1981



                                           2
and 1985, Velasquez-Santos had been arrested for ten offenses: three instances of

aggravated assault, maiming “with intent,” aggravated battery with a firearm,

battery, domestic assault, possession of marijuana, driving under the influence, and

drunkenness.

      Velasquez-Santos objected to a 16-point enhancement of his base offense

level. Velasquez-Santos argued that application of the enhancement would yield a

sentence greater than necessary. 18 U.S.C. § 3553(a)(2). Velasquez-Santos argued

that his 1999 conviction was stale and the enhancement was disproportionate to the

nature and circumstances of his offense.

      At the sentencing hearing, the district court commented that Velasquez-

Santos had received a “very light sentence” for the “serious crime” of attempted

murder. The district court stated that Velasquez-Santos had a “substantial criminal

history,” and the court recited his prior convictions. The district court remarked

that, because Velasquez-Santos’s “criminal history” was “awful,” it was “hard . . .

to say that he doesn’t deserve a sentence within the guidelines.”

      Velasquez-Santos’s daughter testified, and the district court stated that it was

“affected” by her testimony and acknowledged that the sentence would be “hardest

on the family.” The district court concluded that Velasquez-Santos “knew he

could not come back into the United States” and he had “to be [held] responsible



                                           3
for his own actions.” The district court, “having considered the advisory

guidelines” and the sentencing factors, sentenced Velasquez-Santos to 42 months

of imprisonment.

      Velasquez-Santos argues that his sentence is procedurally and substantively

unreasonable, but we disagree. The district court considered the sentencing

factors, Velasquez-Santos’s arguments, and imposed a sentence within the

guideline range. See 18 U.S.C. §§ 3553(a), (c); Rita v. United States, 551 U.S.

338, 356, 127 S. Ct. 2456, 2468 (2007). The district court reasonably determined

that a sentence of 42 months of imprisonment would address Velasquez-Santos’s

“substantial criminal history,” punish him for his willful reentry into the United

States, and deter similar future conduct. The district court did not abuse its

discretion.

      AFFIRMED.




                                           4